                        Case 2:21-cv-00446-JAM-KJN Document 7 Filed 08/05/21 Page 1 of 2


                    1   CENTER FOR DISABILITY ACCESS
                        Amanda Seabock, Bar No. 289900
                    2   Prathima Price, Bar No. 321378
                        Dennis Price, Bar No. 279082
                    3   8033 Linda Vista Road, Suite 200
                        San Diego, CA 92111
                    4   Tel: +1.858.375.7385
                        Fax: +1.888.422.5191
                    5   amandas@potterhandy.com
                    6   Attorneys for Plaintiff
                        BRIAN WHITAKER
                    7
                        MORGAN, LEWIS & BOCKIUS LLP
                    8   Kathy H. Gao, Bar No. 259019
                        300 South Grand Avenue
                    9   Twenty-Second Floor
                        Los Angeles, CA 90071-3132
                 10     Tel: +1.213.612.2500
                        Fax: +1.213.612.2501
                 11     kgao@morganlewis.com
                 12     Attorneys for Defendant
                        WILLIAMS-SONOMA STORES, INC.
                 13
                 14                                     UNITED STATES DISTRICT COURT

                 15                                   EASTERN DISTRICT OF CALIFORNIA

                 16     BRIAN WHITAKER,                               Case No. 2:21-cv-00446-JAM-KJN
                 17                               Plaintiff,           JOINT STIPULATION TO EXTEND
                                                                       DEFENDANT’S DEADLINE TO
                 18                    vs.                             RESPOND TO PLAINTIFF’S
                                                                       COMPLAINT; ORDER
                 19     WILLIAMS-SONOMA STORES, INC., a
                        California corporation,
                 20
                                                  Defendant.
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
                            JOINT STIPULATION TO EXTEND DEFENDANT’S DEADLINE TO RESPOND TO PLAINTIFF’S
 BOCKIUS LLP                                                COMPLAINT
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                               Case No. 2:21-CV-00446-JAM-KJN
                        Case 2:21-cv-00446-JAM-KJN Document 7 Filed 08/05/21 Page 2 of 2


                    1          WHEREAS, Plaintiff Brian Whitaker (“Plaintiff”) filed his Complaint on March 12, 2021;
                    2          WHEREAS, Plaintiff filed a Proof of Service that service was effectuated on Defendant
                    3   Williams-Sonoma Stores, Inc. (“Defendant”) on March 16, 2021;
                    4          WHEREAS, due to an inadvertent clerical error, Defendant was not aware that service had
                    5   been effectuated; and
                    6          WHEREAS, the parties’ respective counsel have met and conferred and agreed that
                    7   Defendant’s deadline to respond to Plaintiff’s Complaint shall be extended to September 3, 2021.
                    8          THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and through the
                    9   parties’ respective counsel as follows: Defendant’s deadline to respond to Plaintiff’s Complaint
                 10     shall be extended to September 3, 2021.
                 11      Dated: August 4, 2021                        CENTER FOR DISABILITY ACCESS
                 12                                                   By       /s/ Amanda Seabock
                                                                            AMANDA SEABOCK
                 13                                                         Attorney for Plaintiff
                                                                            BRIAN WHITAKER
                 14
                         Dated: August 4, 2021                        MORGAN, LEWIS & BOCKIUS LLP
                 15
                                                                      By       /s/ Kathy H. Gao
                 16                                                         KATHY H. GAO
                                                                            Attorney for Defendant
                 17                                                         WILLIAMS-SONOMA STORES, INC.
                 18
                 19                                                 ORDER
                 20            After considering the Parties’ stipulation and good cause appearing, IT IS HEREBY
                 21     ORDERED that: Defendant’s deadline to respond to Plaintiff’s Complaint shall be extended to
                 22     September 3, 2021.
                 23            IT IS SO ORDERED.
                 24
                 25      Dated: August 4, 2021                         /s/ John A. Mendez
                 26                                                    THE HONORABLE JOHN A. MENDEZ
                                                                       UNITED STATES DISTRICT COURT JUDGE
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                        1
 ATTORNEYS AT LAW         [PROPOSED] ORDER GRANTING JOINT STIPULATION TO CONTINUE SCHEDULING CONFERENCE
   LOS ANGELES
                                AND EXTEND TIME FOR DEFENDANT TO RESPOND TO PLAINTIFF’S COMPLAINT
                                                                                Case No. 2:21-CV-00446-JAM-KJN
